
	
		I
		111th CONGRESS
		1st Session
		H. R. 3849
		IN THE HOUSE OF REPRESENTATIVES
		
			October 20, 2009
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Select Committee on Intelligence (Permanent
			 Select)
		
		A BILL
		To amend the National Security Act of 1947 to require
		  notice to Congress of certain declassifications of intelligence information,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Disclosure of Presidential
			 Declassification of Intelligence Information Act of
			 2009.
		2.Notice to
			 congress of certain declassifications of intelligence information
			(a)Notice
			 required
				(1)In
			 generalTitle V of the National Security Act of 1947 (50 U.S.C.
			 413 et seq.) is amended by adding at the end the following new section:
					
						508.Notice to Congress of certain declassifications of
		  intelligence information(a)Declassification of
				intelligence information
								(1)Notice
				requiredNot later than 15 days after the date of the
				declassification of intelligence information by the President, or Vice
				President if authorized by a delegation of authority from the President, the
				President shall submit to the congressional intelligence committees notice of
				the declassification of such intelligence information.
								(2)ExceptionParagraph
				(1) shall not apply to the declassification of intelligence information as part
				of a mandatory or systematic declassification of information as described in
				section 3 of Executive Order 12958 or any successor Executive order.
								(b)Officials
				authorized To declassify intelligence information
								(1)Initial listThe
				President shall submit to the congressional intelligence committees a list of
				the personnel of the Executive Office of the President who are authorized to
				declassify information other than information originally classified by such
				personnel.
								(2)UpdatesNot later
				than 15 days after a person is granted authorization to declassify information
				other than information originally classified by such person, or the authority
				to declassify such information is revoked from such person, the President shall
				submit to the congressional intelligence committees an update of the list
				referred to in paragraph (1) and notice of the addition or removal of a person
				from such
				list.
								.
				(2)Initial list
			 submissionThe President shall submit the list required to be
			 submitted under section 508(b)(1) of the National Security Act of 1947, as
			 added by paragraph (1) of this subsection, not later than 15 days after the
			 date of the enactment of this Act.
				(3)Clerical
			 amendmentThe table of contents in the first section of such Act
			 (50 U.S.C. 401 note) is amended by inserting after the item relating to section
			 507 the following new item:
					
						
							Sec. 508. Notice to Congress of certain
				declassifications of intelligence
				information.
						
						.
				(b)Sense of
			 congress on additional noticeIt is the sense of Congress that,
			 in furtherance of the protection of intelligence sources and methods and to
			 ensure appropriate handling and dissemination of intelligence, any notice
			 submitted to the congressional intelligence committees under section 508(a) of
			 the National Security Act of 1947, as added by subsection (a)(1) of this
			 section, should also be submitted to—
				(1)the Director of
			 National Intelligence;
				(2)the Archivist of
			 the United States; and
				(3)the heads of the
			 applicable elements of the intelligence community.
				
